Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, drawn to claims 1-15, in the reply filed on July 18, 2022 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on July 18, 2022.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Vacuumizing Device and Vacuumizing Method for Bonding Substrates.”

The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashizume et al. [JP 2006053582 A] (hereinafter Hashizume).

Regarding claim 1, the invention of Hashizume teaches, 
a vacuumizing device (Figs. 7-8), used for providing a vacuum environment for bonding of a substrate (W1/W2, Fig. 7, Para. 82 [see attached machine translation from espacenet]), the vacuumizing device comprising a vacuum chamber (71, Fig. 7, Para. 83), a bonding fixture (flat plates 72a/72b, Fig. 7, Para. 82-84) and a vacuumizing system (comprising vacuum pump 86, vacuum pump 79a, vacuum pump 79b, control device 84, Fig. 7, Para. 83-84 and 86), 
wherein the bonding fixture (72a/72b) is disposed in the vacuum chamber (71), the bonding fixture (72a/72b) comprising a substrate table (75a/75b, Fig. 7, Para. 82 and 84) provided with a plurality of grooves (suction holes 77a/77b, Fig. 7, Para. 82 and 84; see also suction grooves 89, Fig. 8, Para. 91-92), which are able to be vacuumized so that the substrate (W1/W2) is retained by suction on the substrate table (75a/75b; wherein suction holes 77a/77b vacuum absorb substrate to each respective plate 72a/72b, Para. 82 and 84; see also wherein established vacuum is used to hold substrates via said suction pipes, Para. 89-80; wherein control device 84 generates a coulomb force by supplying a voltage to the electrostatic chuck portions 76a/76b, and controls the vacuum pump 86 and the valve 87 to vacuum-evacuate the chamber 71 in order to attach the substrates W1 and W2 to each other in a vacuum atmosphere), 
wherein the vacuumizing system (86/79a/79b/84) is configured for vacuumizing of both the vacuum chamber (71) and the plurality of grooves (77a/77b/89), so that the substrate (W1/W2) does not warp during the vacuumizing by the vacuumizing system (wherein a plurality of suction grooves 89 are formed on the suction surface side of the electrostatic chuck portion 76a; therefore possible to prevent gas from remaining between the suction surface and the substrate W2 by forming the suction groove 89, and to prevent the substrate W2 from dropping or moving under reduced pressure and wherein said suction would not be achievable and maintainable if said the substrate is allowed to warp, Para. 91-92).

Regarding claim 2, the invention of Hashizume teaches, 
the vacuumizing device of claim 1, wherein during the vacuumizing by the vacuumizing system (comprising vacuum pump 86, vacuum pump 79a, vacuum pump 79b, control device 84, Fig. 7, Para. 83-84 and 86), a vacuum value in the plurality of grooves (77a/77b/89, Figs. 7-8) is configured to be smaller than or equal to a vacuum value in the vacuum chamber (wherein suction pipes 77a/77b achieve a vacuum value lower than that of the vacuum chamber to hold substrates W1/W2, Para. 89; see also wherein suction grooves 89 prevent substrate W2 from dropping or moving under reduced pressure and wherein said suction would not be achievable and maintainable if said the substrate is allowed to warp, Para. 91-93).

Regarding claim 3, the invention of Hashizume teaches, 
the vacuumizing device of claim 1, wherein the vacuumizing system (comprising vacuum pump 86, vacuum pump 79a, vacuum pump 79b, control device 84, Fig. 7, Para. 83-84 and 86) comprises a first vacuumizing circuit for vacuumizing the vacuum chamber (wherein pressure sensor 88, connected to control device 84, measures pressure in vacuum chamber 71 with vacuum pump 86 and valve 87, Fig. 7, Para. 86) and a second vacuumizing circuit for vacuumizing the plurality of grooves (wherein suction holes 77a [see also 77b], Fig. 7, Para. 82 and 84; and suction grooves 89, Fig. 8, Para. 91-92 are connected to pipping 78a [see also 78b] with pressure sensor 83a [see also 83b], valve 80a [see also 80b], vacuum pump 79a [see also 79b], which are connected to control device 84, Figs. 7-8, Para. 84-86), the first vacuumizing circuit in communication with the vacuum chamber (84 connected to 86, 87, 85, 88 for 71), the second vacuumizing circuit in communication with the plurality of grooves (84 connected to 79a, 80a, 78a, 83a for 77a/89; see also wherein 84 is connected to 79b, 80b, 78b, 83b for 77b/89).

Regarding claim 4, the invention of Hashizume teaches, 
the vacuumizing device of claim 3, wherein the first vacuumizing circuit (wherein pressure sensor 88, connected to control device 84, measures pressure in vacuum chamber 71 with vacuum pump 86 and valve 87, Fig. 7, Para. 86) comprises a first pressure sensor (pressure sensor 88, Fig. 7, Para. 86), a primary vacuum pipe (85, Fig. 7, Para. 86) and a secondary vacuum pipe (78a, Fig. 7, Para. 83; see also 78b, Fig. 7, Para. 85), the primary vacuum pipe connected in parallel to the secondary vacuum pipe (wherein pipes 78a are connected in parallel with control device 84 with respect to pipe 85, Fig. 7; see also wherein pipes 78b are connected in parallel with control device 84 with respect to pipe 85, Fig. 7), the first pressure sensor (88) configured to monitor the first vacuumizing circuit (84 connected to 86, 87, 85, 88 for 71, Figs. 7-8, Para. 84-86) and/or the second vacuumizing circuit (wherein suction holes 77a, Fig. 7, Para. 82; see also suction grooves 89, Fig. 8, Para. 91-92 are connected to pipping 78a with pressure sensors 83a, valves 80a, vacuum pumps 79a, which are connected to control device 84, Figs. 7-8, Para. 84-86; wherein suction holes 77a, Fig. 7, Para. 82; analogously see wherein grooves 89, Fig. 8, Para. 91-92 are connected to pipping 78b with pressure sensors 83b, valves 80b, vacuum pumps 79b, which are connected to control device 84, Figs. 7-8, Para. 84-86), the primary vacuum pipe configured for gas-flow evacuation of the vacuum chamber (71, Fig. 7, Para. 83), the secondary vacuum pipe configured for molecular-flow evacuation of the vacuum chamber (carrying out molecular air against the vacuum chamber via isobaric piping 81a [see also 81b] and valve 82a [see also 82b] to adjust pressure in pipes 78a [see also 78b], suction pipes 77a [see also 77b], and vacuum chamber 71, Para. 83-85 and 89).

Regarding claim 5, the invention of Hashizume teaches, 
the vacuumizing device of claim 4, wherein the primary vacuum pipe (85, Fig. 7, Para. 86) is provided with a first vacuum pump (86, Fig. 7, Para. 86), wherein the primary vacuum pipe (85) has a first end in communication with the vacuum chamber (71 [with pressure sensor 88 and valve 87, Fig. 7, Para. 86], Fig. 7, Para. 83) and a second end in communication with the first vacuum pump (86 in connection to control device 86, Fig. 7, Para. 86).

Regarding claim 6, the invention of Hashizume teaches, 
the vacuumizing device of claim 5, wherein the secondary vacuum pipe (78a [see also 78b], Fig. 7, Para. 83-85) is provided with a second vacuum pump (79a [see also 79b], Fig. 7, Para. 82-84), the secondary vacuum pipe (78a/78b) disposed in series with or in parallel to the first vacuum pump (in parallel to first vacuum pump 86, Fig. 7).

Regarding claim 7, the invention of Hashizume teaches, 
the vacuumizing device of claim 4, wherein the first vacuumizing circuit (wherein pressure sensor 88, connected to control device 84, measures pressure in vacuum chamber 71 with vacuum pump 86 and valve 87, Fig. 7, Para. 86) further comprises a first valve (87, Fig. 7, Para. 86) for controlling opening or closing of the primary vacuum pipe (85, Fig. 7, Para. 86) and/or the secondary vacuum pipe (78a [see also 78b] wherein valves may operate in conjunction with 81a and 82a (see also 81b and 82b) with respect to pressure in vacuum chamber 71 [Para. 89], Fig. 7, Para. 83-85).

Regarding claim 10, the invention of Hashizume teaches, 
the vacuumizing device of claim 3, wherein the second vacuumizing circuit (wherein suction holes 77a [see also 77b, Para. 84], Fig. 7, Para. 82; and suction grooves 89, Fig. 8, Para. 91-92 are connected to pipping 78a [see also 78b] with pressure sensor 83a [see also 83b], valve 80a [see also 80b], vacuum pump 79a [see also 79b], which are connected to control device 84, Figs. 7-8, Para. 84-86) comprises a third vacuum pump (79b [wherein 79a is the second vacuum pump and 86 is the first vacuum pump], Fig. 7, Para. 82-84) and a second pressure sensor (83a [see also 83b], Fig. 7, Para. 83-85), the second pressure sensor configured for monitoring the second vacuumizing circuit (wherein suction holes 77a [see also 77b, Para. 84], Fig. 7, Para. 82; and suction grooves 89, Fig. 8, Para. 91-92 are connected to pipping 78a [see also 78b] with pressure sensor 83a [see also 83b], valves 80a [see also 80b], vacuum pump 79a [see also 79b], which are connected to control device 84, Figs. 7-8, Para. 84-86).

Regarding claim 11, the invention of Hashizume teaches, 
the vacuumizing device of claim 10, wherein the second vacuumizing circuit (wherein suction holes 77 [see also 77b, Para. 84], Fig. 7, Para. 82; see also suction grooves 89, Fig. 8, Para. 91-92 are connected to pipping 78a [see also 78b] with pressure sensors 83a [see also 83b], valves 80a [see also 80b], vacuum pumps 79a [see also 79b], which are connected to control device 84, Figs. 7-8, Para. 84-86) further comprises a second valve (80a, Fig. 7, Para. 82) for controlling opening or closing of the second vacuumizing circuit (Fig. 7).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume and further in view of Lee et al. [US 20040114095 A1] (hereinafter Lee).

Regarding claim 8, the invention of Hashizume teaches,
a first vacuum pump (86, Fig. 7, Para. 86).
The invention of Hashizume does not specifically teach, 
wherein the first vacuum pump (86, Fig. 7, Para. 86) is a dry pump.
However, it is noted that the invention of Hashizume does mention, 
wherein pump 86 is connected to valve 87 to evacuate vacuum chamber 71 or opening to the atmosphere; known in the art as the requirement for a dry vacuum pump (Para. 86).
Referring to the invention of Lee, Lee teaches,
wherein the first vacuum pump (621, Fig. 3A) is a dry pump (Para. 86).
In view of such teachings of Hashizume and Lee, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a dry pump in order to rapidly establish an initially low value of vacuum.  In addition, it would have been reasonably achievable for one of ordinary skill in the art to orient or structure known vacuumizing devices (i.e. provide a valve between the high vacuum pump and the coarse pump and a vacuum exhaust section provided with a high vacuum exhaust passage provided in parallel to the exhaust path) to achieve and maintain the intended vacuum for device fabrication (see MPEP § 2144.07).

Regarding claim 9, the invention of Hashizume teaches,
the second vacuum pump (79a [see also 79b], Fig. 7, Para. 82-84).
The invention of Hashizume does not specifically teach, 
wherein the second vacuum pump is a molecular pump.
Referring to the invention of Lee, Lee teaches,
wherein the second vacuum pump (610, Fig. 3A) is a molecular pump (Para. 86).
In view of such teachings of Hashizume and Lee, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use said vacuum pump arrangements to achieve the intended high vacuum environment (i.e. providing a vacuum exhaust section comprising a combination of a rough pump [dry pump] and a high vacuum pump [turbo-molecular pump] capable of being exhausted to a high degree of vacuum) within the vacuum chamber (see MPEP § 2144.07).

Regarding claim 12, the invention of Hashizume teaches,
the vacuumizing device of claim 10, including a third vacuum pump (79b, Fig. 7, Para. 82-84).
The invention of Hashizume does not specifically teach,
wherein the third vacuum pump is a dry pump.
Referring to the invention of Lee, Lee teaches,
wherein the third vacuum pump is a dry pump (wherein pump 622 [see also pump 621] are dry-pumps, Fig. 6, Para. 86)
In view of such teachings of Hashizume and Lee, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a dry pump in order to rapidly establish an initially low value of vacuum.  In addition, it would have been reasonably achievable for one of ordinary skill in the art to orient or structure known vacuumizing devices (i.e. quickly achieve and maintain suction of the substrate wafers to the holding device and/or to provide a valve between the high vacuum pump and the coarse pump and a vacuum exhaust section provided with a high vacuum exhaust passage provided in parallel to the exhaust path) to achieve and maintain the intended vacuum for device fabrication (see MPEP § 2144.07).

Allowable Subject Matter

Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 13 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the second vacuumizing circuit comprises a third vacuum pump and a second pressure sensor,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Chiang et al.		[US 2005/0275999 A1]
Hwang et al.		[US 2008/0124199 A1]
Kim et al.		[US 2008/0002137 A1]
Lee et al.		[US 2004/0095546 A1]
Soda			[US 2020/0294963 A1]
Jiang			[CN 106340485 A]
Sugimoto et al.		[JP 2007286520 A]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819